NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 14 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARACELI VAZQUEZ GARCIA; NOEMI                   No.   20-72470
MONTSERRAT REBOLLEDO
VAZQUEZ; YERANIA JULISSA                        Agency Nos.      A208-306-536
REBOLLEDO VAZQUEZ,                                               A208-306-537
                                                                 A208-306-585
                Petitioners,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 4, 2021
                               Portland, Oregon

Before: W. FLETCHER, IKUTA, and BRESS, Circuit Judges.

      Araceli Vazquez Garcia and her daughters Yerania Julissa Rebolledo Vazquez

and Noemi Montserrat Rebolledo Vazquez (collectively, “petitioners”), citizens of

Mexico, petition for review of a Board of Immigration Appeals (BIA) decision



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
dismissing their appeals of an Immigration Judge (IJ) order denying their claims for

asylum, withholding of removal, and protection under the Convention Against

Torture (CAT). We review for substantial evidence and may grant relief only if the

record compels a contrary conclusion. Yali Wang v. Sessions, 861 F.3d 1003, 1007

(9th Cir. 2017). We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1.    To obtain asylum, petitioners must establish that a protected ground

was or will be “one central reason” for their past or feared future persecution. 8

U.S.C. § 1158(b)(1)(B)(i); Parussimova v. Mukasey, 555 F.3d 734, 741–42 (9th Cir.

2009). To obtain withholding of removal, petitioners must establish that a protected

ground is “a reason” for their claimed persecution. Barajas-Romero v. Lynch, 846

F.3d 351, 359–60 (9th Cir. 2017).

      In this case, and assuming without deciding that petitioners’ proposed social

groups are cognizable, substantial evidence supports the BIA’s determination that

petitioners did not demonstrate past or well-founded fear of future persecution

because of or on account of a protected ground. While the murder of Alfonso

Alejandro Rebolledo Vazquez was tragic, Vazquez Garcia conceded she did not

know with certainty who killed Alfonso or why he was killed. In addition, Vazquez

Garcia did not know who was calling her with vague threats, and the callers never

made any demands or provided further reason for the calls. At least some other

family members of Alfonso living in Mexico have not received threats.


                                         2
      The record thus permitted the BIA to conclude that petitioners had at most

demonstrated past or future harm based on generalized violence, which is

insufficient to demonstrate past or likely future persecution on account of their

membership in proposed social groups. See, e.g., Delgado-Ortiz v. Holder, 600 F.3d

1148, 1151 (9th Cir. 2010) (“Asylum is not available to victims of indiscriminate

violence, unless they are singled out on account of a protected ground.”); Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (explaining that attacks that are

motivated by “theft or random violence” bear no nexus to a protected ground);

Molina-Estrada v. INS, 293 F.3d 1089, 1095 (9th Cir. 2002) (“Assuming that

Petitioner’s family is ‘a particular social group’ within the meaning of the statute, he

has not established that he was persecuted ‘on account of’ his family membership.”).

Therefore, the BIA’s denial of both asylum and withholding of removal was

supported by substantial evidence.

      2.      To obtain CAT relief, petitioners must show that government officials

or private actors with government acquiescence would more likely than not torture

them if they are returned to Mexico. See Garcia-Milian v. Holder, 755 F.3d 1026,

1033 (9th Cir. 2014); 8 C.F.R. § 1208.16(c)(2). The record does not compel the

conclusion that petitioners made this showing. Petitioners have not demonstrated

past torture in Mexico, nor does the record require the conclusion that, if they return,

petitioners will likely be tortured in Mexico with the participation or acquiescence


                                           3
of the Mexican government. See Andrade-Garcia v. Lynch, 828 F.3d 829, 836 (9th

Cir. 2016) (“[G]eneral ineffectiveness on the government’s part to investigate and

prevent crime will not suffice to show acquiescence.”).

      PETITION DENIED.




                                         4